SEALANT ARTICLES AND METHOD OF APPLYING SEALANT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, lines 3-4, “an at least partially uncured state” should be –the at least partially uncured state– (as this limitation has antecedent basis).
Appropriate correction is required.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdier et al. (US 2014/0130957) in view of Pasco (US 2014/0326332), Zook et al. (US 2005/0148741), and Dougherty (US 5,264,285).
Regarding claim 16, Verdier et al. teach an article (washer 11), comprising a surface and a curable sealant  (e.g., polysulfide) sealant 21 in an at least partially 
Verdier et al. teach that the article 11 is a washer, but do not specifically teach the material of the washer.  However, it is conventional and ubiquitous to make washers out of metals, due to the favorable mechanical properties of metals in this context, as evidenced by Pasco [0038].  Therefore, it would have been obvious to one of ordinary skill in the art to similarly select a metal as the material of the article 11 of Verdier et al. in order to provide these known mechanical properties, such that the article 11 has a metal surface.
Verdier et al. teach that the article 11 may be advantageously stored at a low temperature, in order to block premature polymerization of the curable sealant 21 (which may be conducted at about 20°C) [0032, 0040, 0042-0043, 0052-0054]).  While Verdier et al. do not explicitly state that the curable sealant is thereby solidified or that the article 11 is disposed in an external storage environment in order to achieve these conditions and maintain the curable sealant 21 in the at least partially uncured state, Verdier et al. strongly suggest the use of a temporary external storage environment by teaching storage at below-room-temperature conditions.
Further, Zook et al. teach maintaining curable sealants such as polysulfide sealants in a solidified (frozen) state to arrest curing, by disposing the sealant in a cold external storage environment (at minimum, a package coupled with a cold pack, in 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cold storage conditions taught by Verdier et al. by disposing the first article 11 in an external storage environment under conditions to maintain the curable sealant 21 in a solidified at least partially uncured state, then to remove the first article 11 from the external storage environment and return the curable sealant 21 on the surface of the removed first article 11 to a fluid state before compressing the fluid curable sealant 21, in order to prevent premature curing of the sealant but still allow the sealant to be displaced from between the first and second article surfaces as desired by Verdier et al.
Regarding claim 17, as explained with respect to claim 1 above, Verdier et al. [0040, 0042-0043, 0042-0054] in view of Zook et al. (Abstract; [0014-0015]) teach that the external storage environment is maintained at a temperature below a curing 
Regarding claim 18, Verdier et al. teach that the article 11 comprises a fastener component, e.g., a washer (Fig. 1A; [0032]).
Regarding claim 19, Verdier et al. teach that the first article 11 surface may comprise a washer face (Fig. 1A; [0032]).
Regarding claim 20, Verdier et al. teach that the curable sealant 21 may comprise a curable polysulfide sealant or other sealants known in the art [0012, 0037], while Zook et al. teach that sealants capable of the delayed curing taught by Verdier et al. include curable polysulfide sealants, curable epoxy sealants, curable polyurethane sealants, and curable silicone (polysiloxane) sealants [0019-0020], so that it would have been obvious to one of ordinary skill in the art to select any of the claimed curable sealants as the curable sealant 21 of Verdier et al.
Regarding claim 23, Verdier et al. [0040, 0042-0043, 0052-0054] in view of Zook et al. (Abstract; [0014-0015, 0033]) teach maintaining the external storage environment at a temperature less than or equal to 0°C.
Regarding claim 24, Verdier et al. [0040, 0042-0043, 0052-0054] in view of Zook et al. (Abstract; [0014-0015, 0033]) teach maintaining the external storage environment at a temperature less than or equal to −25°C.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdier et al., Pasco, Zook et al., and Dougherty as applied to claims 16-20 and 23-24 above, and further in view of Walters (US 3,827,204).

Regarding claim 22, Verdier et al. teach that the polymerization reaction of the curable sealant 21 can be blocked by different methods before curing is desired (Fig. 1A; [0032, 0040, 0042-0044, 0052-0054]).  While Verdier et al. do not specifically teach storing the assembly 10 in an moisture-free or reduced moisture environment in order to thus maintain the curable sealant 21 in an at least partially uncured state, this is a well-known technique in the prior art for maintaining curable polysulfide sealants like that disclosed by Verdier et al. in an uncured state until cure is desired, as evidenced by Walters (col. 2, LL. 27-36).  Thus, it would have been obvious to one of ordinary skill in the art to store the article 21 of Verdier et al. in an moisture-free or reduced moisture environment in order to maintain the curable sealant 21 in an at least partially uncured 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sprik et al. (US 2016/0207182) teach applying pre-molded seal caps 110 onto fasteners 104, where the seal caps 110 are stored at cold temperatures (e.g., −40°C) to prevent the sealant material from curing until ready for use (Abstract; Fig. 1-2; [0017-0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745